     Case: 19-50848    Document: 00515441743 Page: 1 Date Filed: 06/04/2020
        Case 3:10-cr-02213-KC Document 1942 Filed 06/05/20 Page 1 of 4




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-50848                               June 4, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JORGE DIAZ, also known as Payaso, also known as Narizon,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:10-CR-2213-20


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
        Jorge Diaz, federal prisoner # 68521-280, appeals the denial of his
postjudgment motion to modify or waive the fine imposed following his guilty
plea to engaging in the affairs of an enterprise through a pattern of
racketeering activity. The $5,000 fine was imposed in a judgment entered in
2012.       That judgment was amended in 2018 to reduce the term of
imprisonment. Diaz appealed, and we dismissed the appeal under Anders v.


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50848    Document: 00515441743 Page: 2 Date Filed: 06/04/2020
       Case 3:10-cr-02213-KC Document 1942 Filed 06/05/20 Page 2 of 4

                                 No. 19-50848

California, 386 U.S. 738 (1967). Diaz then filed a motion to modify or waive
the $5,000 fine, and the district court denied that motion. In the present
appeal from the denial of that motion, Diaz argues, for the first time, that the
fine violated the Eighth Amendment’s Excessive Fines Clause.
      We generally will not consider new theories of relief raised for the first
time on appeal absent exceptional circumstances. See Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (per curiam) (citing North Alamo
Water Supply Corp. v. City of San Juan, 90 F.3d 910, 916 (5th Cir. 1996)). In
any event, the district court was without authority to modify the fine. To the
extent that Diaz’s motion in the district court could be construed as a request
for relief under 28 U.S.C. § 2255, a challenge to a fine imposed at sentencing
is not cognizable in a § 2255 review. United States v. Segler, 37 F.3d 1131,
1136-37 (5th Cir. 1994) (citing United States v. Michaud, 901 F.2d 5, 7 (1st Cir.
1990)). Nor did the district court have authority to modify or waive the fine
under 18 U.S.C. § 3582(c) and Federal Rule of Criminal Procedure 35. See 18
U.S.C. § 3582(c) (authorizing only “[m]odification[s] of an imposed term of
imprisonment”); FED. R. CRIM. P. 35(a), (b); United States v. Lopez, 26 F.3d 512,
515-21 (5th Cir. 1994) (per curiam).
      Because there was no legal basis for the pro se motion, Diaz has appealed
“from the denial of a meaningless, unauthorized motion” that had no
jurisdictional basis. United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994)
(per curiam). Accordingly, we lack jurisdiction and dismiss the appeal. See
United States v. Key, 205 F.3d 773, 774-75 (5th Cir. 2000) (per curiam).
      APPEAL DISMISSED.




                                       2
     Case: 19-50848    Document: 00515441744 Page: 1 Date Filed: 06/04/2020
        Case 3:10-cr-02213-KC Document 1942 Filed 06/05/20 Page 3 of 4




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                      Fifth Circuit
                                 _______________________             FILED
                                                                   June 4, 2020
                                      No. 19-50848
                                   Summary Calendar                Lyle W. Cayce
                                                                        Clerk
                                 _______________________

                          D.C. Docket No. 3:10-CR-2213-20


UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

JORGE DIAZ, also known as Payaso, also known as Narizon,

             Defendant - Appellant

                    Appeal from the United States District Court
                        for the Western District of Texas

Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.

                                     JUDGMENT

      This cause was considered on the record on appeal and the briefs on file.

      It is ordered and adjudged that the appeal is dismissed for lack of
jurisdiction.




        Certified as a true copy and issued
        as the mandate on Jun 04, 2020
        Attest:
        Clerk, U.S. Court of Appeals, Fifth Circuit
    Case: 19-50848    Document: 00515441760 Page: 1 Date Filed: 06/04/2020
       Case 3:10-cr-02213-KC Document 1942 Filed 06/05/20 Page 4 of 4




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                TEL. 504-310-7700
CLERK                                                     600 S. MAESTRI PLACE,
                                                                  Suite 115
                                                         NEW ORLEANS, LA 70130

                             June 04, 2020


Ms. Jeannette Clack
Western District of Texas, El Paso
United States District Court
525 Magoffin Avenue
Room 108
El Paso, TX 79901-0000

      No. 19-50848    USA v. Jorge Diaz
                      USDC No. 3:10-CR-2213-20


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk


                                 By: _________________________
                                 Charles B. Whitney, Deputy Clerk

cc w/encl:
     Mr. Jorge Diaz
     Mr. Joseph H. Gay Jr.
